                                                                            _____________
                                                                            ____________
                                                                            __________




 Case 19-33868-bjh15 Doc 9 Filed 11/21/19                 Entered 11/21/19 14:42:20         Page 1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                  WICHITA FALLS DIVISION

In re:                                            §
                                                  §            Case No.
EAGLE ENERGY INC.                                 §
                                                  §            Chapter 15
             Debtor in a foreign proceeding.      §
                                                               Joint Administration Pending
In re:                                           §
                                                 §             Case No.
EAGLE ENERGY TRUST                               §
                                                 §             Chapter 15
             Debtor in a foreign proceeding.     §
                                                 I             Joint Administration Pending
In re:                                           §
                                                               Case   No.

                                                 §




EAGLE ENERGY HOLDINGS INC.                       §
                                                 §             Chapter 15
                                                 §
             Debtor in a foreign proceeding.     I             Joint Administration Pending
In re:                                           §
                                                               Case   No.

                                                 §




EAGLE HYDROCARBONS INC.                          §
                                                 §             Chapter 15
             Debtor in a foreign proceeding.     §
                                                 §             Joint Administration Pending


                  UNS WORN DECLARATION UNDER PENALTY OF PERJURY
                               OF FOREIGN COUNSEL

              I am a Senior Partner in Norton Rose Fuibright Canada LLP (“NRFC”). My office is at

400 3rd Avenue SW, Suite 3700, Calgary Alberta T2P 4H2 Canada. I graduated with an LLB

from the University of Alberta in 1985. I am a member of the Law Society of Alberta. I articled

and have practiced at NRFC (including through its predecessor firm) since 1985, primarily

practicing in insolvency and corporate restructuring proceedings. Included in that practice, I have

been involved in numerous cross-border proceedings, including Chapter 15 proceedings.




94171557.1                                           1—
                                                                                     EX R-9-000001
  Case 19-33868-bjh15 Doc 9 Filed 11/21/19                   Entered 11/21/19 14:42:20   Page 2 of 5



             NRFC’s client is FTT Consulting Canada Inc. (“FTI”) solely in its capacity as court-

appointed receiver (the “Receiver”) of (1) Eagle Energy Inc. (“Eagle Energy”), (2) Eagle

Energy Trust (“Eagle Trust”), (3) Eagle Energy Holdings Inc. (“Eagle Holdings”), and (4)

Eagle Hydrocarbons Inc. (“Eagle US”) (collectively, “Eagle” or “Debtors”) based upon the

Receivership Order dated November 19, 2019, entered by the Court of Queen’s Bench of Alberta

in the Judicial Centre of Calgary, Canada, Court File No. 190 1-16293 (the “Canadian Court”

and the “Canadian Proceedings”) under Canada’s Bankruptcy and Insolvency Act.

             1.     Contemporaneously herewith, as foreign representative, the Receiver has caused

to be filed Official Fonri 401 Chapter 15 petitions for each of the Debtors in the above-

referenced cases.

             2.    As foreign representative for the Debtors in these Chapter 15 cases, the Receiver

seeks recognition of the Canadian Proceedings as the foreign main proceedings for the Debtors;

alternatively, as foreign non-main proceedings.

             3.    On November 19, 2019, White Oak Global Advisors, LLC as the administrative

agent (the “Agent”) on behalf of a group of corporate entities, including White Oak Partners,

LLC and White Oak Partners 2, LLC (collectively, the “Lenders”) filed an Application

(Receivership Order) in the Canadian Proceedings seeking the appointment of FTI as receiver

under section 243 of the Bankruptcy and Insolvency Act, RSC 1985 c B-3 (the “BIA”) and

section 13(2) of the Judicature Act, RSA 2000 c J-2. On November 19, 2019, the Canadian

Court, Honorable Justice R.A. Neufeld, entered the Receivership Order (the “Receivership

Order”) pursuant to section 243(1) of the BIA and 13(2) of the Judicature Act.




94171557.1                                       —   2   —




                                                                                  EX R-9-000002
  Case 19-33868-bjh15 Doc 9 Filed 11/21/19                       Entered 11/21/19 14:42:20      Page 3 of 5



             4.   The Bankruptcy and Insolvency Act (“BIA”) is one of two pieces of federal

legislation in Canada applicable to bankruptcies and insolvencies.’ Bankruptcy and Insolvency

Act, R.S.C. 1985, c. B-3 (Can.). The BIA governs both voluntary and involuntary bankruptcy

liquidations and provides for debtor reorganizations.

             5.   The BIA also authorizes a court to appoint a receiver upon a secured creditor’s

application. Id.     § 243(1). Such court-appointed receivers are given a mandate and specific
powers as set out in the order appointing the receiver. These duties typically include: (1) taking

possession and control of the property and assets of the debtor; (2) marketing and selling such

property and assets in a commercially reasonable manner (whether as a going concern, en-bloc,

or otherwise) and under the supervision and approval of the appointing court; and (3) distributing

the proceeds of such sales to the stakeholders in accordance with the legal entitlement. The

appointing court has broad discretion to authorize the receiver to “take any other action that the

court considers advisable.” Id.     § 243(l)(c).
             6.   A court-appointed receiver under the BIA is a “national” receiver, meaning that a

receiver administers assets in each of Canadian’s ten provinces and three territories, typically

without further order of provincial courts. The BIA and its related legislation (the Companies’

Creditors Arrangement Act) are federal legislation.                  But provincial legislative jurisdiction

governs property and civil rights, potentially affecting some insolvency-related matters, similar

to the interplay between state and federal law in the United States.                 Nonetheless, the BIA




  The second federal legislation in Canada concerning bankruptcies and insolvencies is the Companies’ Creditors
Arrangement Act (“CCAA”), which affords financially troubled corporations the opportunity to restructure their
financial affairs through a “Plan of Arrangement.” Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36
(Can.). The CCAA process is akin to chapter 11 of the Bankruptcy Code, affording companies an opportunity to
restructure operations rather than liquidate. See In re Fracmaster, Ltd., 237 BR. 627, 629 n.3 (Bankr. ED. Tex.
1999).


94171557.1                                           —   3   —




                                                                                         EX R-9-000003
 Case 19-33868-bjh15 Doc 9 Filed 11/21/19                       Entered 11/21/19 14:42:20     Page 4 of 5



provides a statutory framework for a court-appointed receiver to carry out its mandate on a

national basis rather than relying on the various provincial statutes or courts for its authority.

             7.     The Judicature Act authorizes the Court to appoint a receiver where it is “just and

convenient” on any terms and conditions the Court thinks just. Generally, the Judicature Act

codifies broad equitable powers of the Court which allows it to provide for certain remedies

where equitable, including the appointment of a receiver. The powers and duties of a receiver

appointed by the Court pursuant to section 13(2) of the Judicature Act is set out in the order

appointing the receiver and may be tailored to the specific circumstances.                  Generally such

powers and/or duties will be the same or similar to a receiver appointed under the BIA as noted

above.

             8.     I have been asked to opine on whether the Canadian Proceedings meet the

definition of “foreign proceeding” under 11 U.S.C.                § 101(23), which provides that a foreign
proceeding is:

             “a collective judicial or administrative proceeding in a foreign country, including
             an interim proceeding, under a law relating to insolvency or adjustment of debt in
             which proceeding the assets and affairs of the debtor are subject to control or
             supervision by a foreign court, for the purpose of reorganization or liquidation.”

             9.     In my opinion, based on the above analysis, the Canadian Proceedings are foreign

proceedings within the meaning of 11 U.S.C.        § 10 1(23).
             Pursuant to 28 U.S.C.   § 1746, I declare under penalty of perjury under the laws of the
United States of America that the foregoing is true and correct.



             [Remainder of this page intentionally left blank; signature page willfollow]




94171557.1                                          —   4   —




                                                                                       EX R-9-000004
  Case 19-33868-bjh15 Doc 9 Filed 11/21/19                   Entered 11/21/19 14:42:20   Page 5 of 5



             Executed this 20 day of November, 2019




                                                     BHJ>
                                                     Howard A. Gorman, Q.C. Canadian Counsel
                                                     for Receiver and Foreign Representative




94171557.1                                       —   5   —




                                                                                  EX R-9-000005
